UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedDecember 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-434 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 31-0411980 (State of Incorporation) (I.R.S. Employer Identification No.) One Procter & Gamble Plaza, Cincinnati, Ohio 45202 (Address of principal executive offices) (Zip Code) (513) 983-1100 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filerxAccelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox There were 3,077,498,216 shares of Common Stock outstanding as of December 31, 2007. PART I.FINANCIAL INFORMATION Item 1.Financial Statements. The Consolidated Statements of Earnings of The Procter & Gamble Company and subsidiaries (the “Company”, “we” or “our”) for the three months and six months ended December 31, 2007 and 2006, the Consolidated Balance Sheets as of December 31, 2007 and June 30, 2007, and the Consolidated Statements of Cash Flows for the six months ended December 31, 2007 and 2006 follow. In the opinion of management, these unaudited consolidated financial statements contain all adjustments necessary to present fairly the financial position, results of operations and cash flows for the interim periods reported. However, such financial statements may not necessarily be indicative of annual results. THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS Amounts in millions except per share amounts Three Months Ended Six Months Ended Amounts in millions December 31 December 31 2007 2006 2007 2006 NET SALES $ 21,575 $ 19,725 $ 41,774 $ 38,510 Cost of products sold 10,394 9,287 19,913 18,152 Selling, general and administrative expense 6,467 6,088 12,729 11,954 OPERATING INCOME 4,714 4,350 9,132 8,404 Interest expense 389 339 748 697 Other non-operating income, net 192 79 385 259 EARNINGS BEFORE INCOME TAXES 4,517 4,090 8,769 7,966 Income taxes 1,247 1,228 2,420 2,406 NET EARNINGS $ 3,270 $ 2,862 $ 6,349 $ 5,560 PER COMMON SHARE: Basic net earnings $ 1.04 $ 0.89 $ 2.02 $ 1.73 Diluted net earnings $ 0.98 $ 0.84 $ 1.90 $ 1.63 Dividends $ 0.35 $ 0.31 $ 0.70 $ 0.62 DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 3,341.5 3,406.5 3,348.2 3,410.1 See accompanying Notes to Consolidated Financial Statements THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS Amounts in Millions December 31 June 30 ASSETS 2007 2007 CURRENT ASSETS Cash and cash equivalents $ 5,349 $ 5,354 Investment securities 696 202 Accounts receivable 7,688 6,629 Inventories Materials and supplies 1,860 1,590 Work in process 619 444 Finished goods 5,211 4,785 Total inventories 7,690 6,819 Deferred income taxes 2,143 1,727 Prepaid expenses and other current assets 3,394 3,300 TOTAL CURRENT ASSETS 26,960 24,031 PROPERTY, PLANT AND EQUIPMENT Buildings 6,681 6,380 Machinery and equipment 28,513 27,492 Land 865 849 36,059 34,721 Accumulated depreciation (16,171 ) (15,181 ) NET PROPERTY, PLANT AND EQUIPMENT 19,888 19,540 GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill 58,216 56,552 Trademarks and other intangible assets, net 34,168 33,626 NET GOODWILL AND OTHER INTANGIBLE ASSETS 92,384 90,178 OTHER NON-CURRENT ASSETS 5,169 4,265 TOTAL ASSETS $ 144,401 $ 138,014 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 4,829 $ 5,710 Accrued and other liabilities 11,818 9,586 Taxes payable 1,263 3,382 Debt due within one year 13,569 12,039 TOTAL CURRENT LIABILITIES 31,479 30,717 LONG-TERM DEBT 23,528 23,375 DEFERRED INCOME TAXES 11,579 12,015 OTHER NON-CURRENT LIABILITIES 9,572 5,147 TOTAL LIABILITIES 76,158 71,254 SHAREHOLDERS' EQUITY Preferred stock 1,386 1,406 Common stock - shares issued - Dec 31 3,997.8 3,998 June 30 3,989.7 3,990 Additional paid-in capital 59,712 59,030 Reserve for ESOP debt retirement (1,318 ) (1,308 ) Accumulated other comprehensive income 2,466 617 Treasury stock (43,648 ) (38,772 ) Retained earnings 45,647 41,797 TOTAL SHAREHOLDERS' EQUITY 68,243 66,760 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 144,401 $ 138,014 See accompanying Notes to Consolidated Financial Statements THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended Amounts in millions December 31 2007 2006 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD $ 5,354 $ 6,693 OPERATING ACTIVITIES Net earnings 6,349 5,560 Depreciation and amortization 1,503 1,489 Share-based compensation expense 242 289 Deferred income taxes 325 201 Changes in: Accounts receivable (703 ) (1,668 ) Inventories (589 ) (486 ) Accounts payable, accrued and other liabilities (97 ) 8 Other operating assets and liabilities 126 (110 ) Other 215 120 TOTAL OPERATING ACTIVITIES 7,371 5,403 INVESTING ACTIVITIES Capital expenditures (1,184 ) (1,239 ) Proceeds from asset sales 747 135 Acquisitions 24 (139 ) Change in investment securities (502 ) 620 TOTAL INVESTING ACTIVITIES (915 ) (623 ) FINANCING ACTIVITIES Dividends to shareholders (2,267 ) (2,045 ) Change in short-term debt 1,163 9,873 Additions to long-term debt 5,038 7 Reductions of long-term debt (6,129 ) (12,488 ) Impact of stock options and other 979 730 Treasury purchases (5,481 ) (2,713 ) TOTAL FINANCING ACTIVITIES (6,697 ) (6,636 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS 236 150 CHANGE IN CASH AND CASH EQUIVALENTS (5 ) (1,706 ) CASH AND CASH EQUIVALENTS, END OF PERIOD $ 5,349 $ 4,987 See accompanying Notes to Consolidated Financial Statements THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS These statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2007. The results of operations for the three-month and six-month period ended December 31, 2007 are not necessarily indicative of annual results. Comprehensive Income - Total comprehensive income is composed primarily of net earnings, net currency translation gains and losses, impacts of net investment and cash flow hedges and net unrealized gains and losses on investment securities. Total comprehensive income for the three months ended December 31, 2007 and 2006 was $4,086 million and $3,513 million, respectively. For the six months ended December 31, 2007 and 2006, total comprehensive income was $8,199 million and $6,176 million, respectively. Segment Information - Following is a summary of segment results. In May 2007, we announced a number of changes to our organization structure and certain of our key leadership positions. The changes became effective on July 1, 2007 and resulted in changes to our GBU and reporting segment structure. The businesses that previously comprised the Gillette GBU are now included within the Beauty and Household Care GBUs. The Braun business has been combined with the Bladesand Razors business to form the Grooming reportable segment within the Beauty GBU. The Grooming reportable segment also includes all face and shave prep products which were previously reported within the Beauty reportable segment. Duracell was moved to our Household Care GBU and will be reported as part of our Fabric Care and Home Care reportable segment. Finally, our feminine care business, which previously was part of our Beauty GBU and reportable segment, is now part of our Health and Well-Being GBU and will be reported as part of the Health Care reportable segment. The following segment information reflects the new segment reporting structure. SEGMENT INFORMATION Amounts in millions Three Months Ended December 31 Six Months Ended December 31 Net Sales Earnings Before Income Taxes Net Earnings Net Sales Earnings Before Income Taxes Net Earnings Beauty GBU Beauty 2007 $ 5,137 $ 1,120 $ 883 $ 9,736 $ 2,004 $ 1,572 2006 4,656 1,027 804 8,980 1,862 1,438 Grooming 2007 2,161 596 429 4,176 1,210 880 2006 1,976 530 386 3,821 1,057 771 Health
